Sherwin, J.
Tbe petition alleged that tbe said defendant J. T. Stoevenor & Co. and J. T. Stoevenor occupied the premises described, and that they owned and kept on said premises intoxicating liquors with intent to sell tbe same as a beverage in violation of law. J. T. Stoevenor filed a motion for a more specific statement in which be alleged that be was operating a saloon under the mulct law then in force in tbe city of Ft. Madison, un'd that be bad complied fully with all tbe requirements of said law, and be asked that the petition be made more specific in many particulars not necessary to particularly notice. The court sustained the motion to tbe extent of requiring tbe plaintiff to state specifically “how and in what manner, if any, tbe provisions of the mulct law have been violated by tbe said defendant.” Tbe ruling was erroneous. Tbe petition alleged only that tbe defendant maintained a place and kept there intoxicating liquors with intent to sell the. same in violation of law. In Abrams v. Sandhold, 119 Iowa, 583, in tbe second division of the opinion, we held that an allegation to tbe same effect was not ■ subject to a motion for a more specific statement, and reversed tbe case because such a motion bad been sustained.
We are not disposd to overrule that ease, and tbe judgment herein must therefore be reversed.